Citation Nr: 1426125	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  05-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from June 1970 to January 1972, including a year in Vietnam.  He was awarded the Combat Infantryman's Badge (CIB).

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in part, denied service connection for a right knee disorder.  

In January 2008, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that videoconference hearing has been associated with the record before the Board.  The record before the Board consists of the Veteran's electronic claims file.  

The Board previously remanded this matter for additional development in March 2008, July 2009, March 2011, and October 2013.  The case has now been returned to the Board for appellate review.


FINDING OF FACT

Service connection for a right knee disorder was granted in a December 2013 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for that disability.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a right knee disorder because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  In this case, the Veteran's claim for service connection for a right knee disorder was granted in a rating decision issued in December 2013.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for a right knee disorder because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's claim for service connection for a right knee disorder.  Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a right knee disorder is moot and that issue is dismissed for lack of jurisdiction.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


